       2:18-cr-20035-CSB-EIL # 15       Page 1 of 2                                           E-FILED
                                                                 Friday, 18 January, 2019 10:38:03 AM
                                                                          Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,
                                                          No. 18-20035-JES-EIL
       v.

 JOHN BOOE,

              Defendant.

                      MOTION TO WITHDRAW AS COUNSEL

      Assistant Federal Public Defender Johanes Maliza hereby moves this Court for

entry of an Order granting him and the Office of the Federal Public Defender for the

Central District of Illinois leave to withdraw as Defendant’s appointed counsel of record

in the above-entitled case. As grounds for this motion, counsel states that the Federal

Public Defender has a direct and irreconcilable conflict of interest that precludes

continued representation of the Defendant in this case.

                                               Respectfully submitted,
 January 18, 2019
                                               THOMAS PATTON,
                                               Federal Public Defender,

                                               s/Johanes C. Maliza
                                               Johanes Maliza (6323056)
                                               Office of the Federal Public Defender
                                               600 E. Adams, Third Fl.
                                               Springfield, IL 62701
                                               Telephone: 217-492-5070
                                               Facsimile: 217-492-5077
                                               E-Mail: johanes_maliza@fd.org




                                           1
        2:18-cr-20035-CSB-EIL # 15       Page 2 of 2



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 18, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.



                                          s/ Johanes C. Maliza




                                             2
